DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 10-15 are cancelled.  Claims 1-9 are pending in this application and examined in this Office Action.
The claims have correctly been renumbered.

Status of Objections /Rejections 
	1.	The objection to original claims after claims 3 and 4 for being mis-numbered is withdrawn in view of the corrections to the claim numbers.

	2.	The rejection of claims 3 7, 8 and claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is as follows:
	a)	The rejection of claim 1 regarding the recitation of “organs” is withdrawn in view of the amendments to the claim.
	b)	The rejection of claim 3 (now claim 5) for being vague and unclear because the word “solution” is missing from the phrase “perfusing an abruptly reduced concentration of 0.5-1.5 M lower concentration” is withdrawn in view of the amendments to the claims.
	c)	The rejection of claim 7 (former claim 5) for lacking antecedent basis with claim 2 is withdrawn in view of the amendments to the claims.
	d)	The rejection of claim 8 (former claim 6) for lacking antecedent basis with claim 2 is withdrawn in view of the amendments to the claim. 

	3.	The rejection of claims 1-9 (as newly renumbered) under 35 U.S.C. 103 as being unpatentable over Fahy et al (USPN 8,679,735) [Fahy] is withdrawn and recast in view of the amendments to the claims.   Applicant’s amendments to the claims have necessitated the new grounds of rejection.

Response to Arguments
	Applicant’s arguments are addressed at the end of the Office Action.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, (6 by dependency from claim 5), 7, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 5, 7 and 8 recite a “third” solution.  A review of the specification fails to uncover the term “third solution” and Applicants have failed to point out support for the amendment  Therefore, the amendment to the claims is considered to be new matter and removal is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-9 (as newly renumbered) are rejected under 35 U.S.C. 103 as being unpatentable over Fahy et al (USPN 8,679,735) [Fahy].

	Fahy discloses methods and compositions for the cryopreservation of organs (title). Fahy discloses (column 16, lines 41-44) a method comprising perfusing an organ with a first vitrifiable solution (the claimed first vitrifiable solution that is less vitrifiable than VSmax) and then with a different, more stable vitrifiable solution (the claimed “initiating combined perfusion with VSmax”).

	Fahey discloses M22 (M22 has a total concentration of about 9.3 Molar, column 3, lines 49-50) and that it is intended to be exposed to living systems predominantly near -22 C° (column 3, lines 50-54). Fahy discloses M22 is an extraordinarily stable composition against ice formation at -22 C° (thus disclosing the claimed VSmax) (column 18, lines 38-40).
	Fahey discloses a preferred means of dilution is to use a diluent that contains no added osmotic buffers, a solution known as VMP (the claimed “first vitrifiable solution less vitrifiable than VSmax”). Fahey discloses VMP is 8.4 M (column 16, line 58), contains only permeating and non-permeating cryoprotectants and no osmotic buffers, and is a useful prototypical diluent for use in the dilution method (column 10, lines 59- 64). Fahey discloses (column 16, lines 49-51) that the preferred use of VMP is as a transitional solution helpful for the introduction and removal of more stable vitrification solutions.
	Fahy discloses during cryoprotectant addition, the method includes perfusing the organ with a first vitrifiable solution and then with a second, more stable vitrifiable solution (col 16, lines 41-44) and Fahy discloses (column 8, lines 22-25) the cooling of organs from a temperature above -10 C° to a desired low temperature below -10 C°.

	Fahy discloses (column 17, lines 22-25) perfusion with VMP was for only 5 or 10 minutes prior to abruptly cooling the arterial perfusate as rapidly as possible by increasing the flow of minus -25C coolant over an in-line arterial heat exchanger (corrected recitation)  (the claimed “first vitrifiable solution (VMP) that is less vitrifiable than VSmax (M22),” thereby disclosing the claimed “initiating combined perfusion with VSmax and cooling to Tmin wherein the perfusion begins when the arterial temp is T1 and the organ is above Tmin and causes the organ to decline in temperature to Tmin 
 (-22C°, the claimed “Tmin is the lowest perfusion temperature employed in the process”). In one example, the M22 solution (the claimed VSmax) is a 9.3M solution (corrected from 8.4 M) solution and the VMP solution is “less vitrifiable solution” (col 17, lines 3-35) (the 8.4 M solution).
	Because Fahy discloses methods for perfusing organs with first and second vitrifiable solutions and initial perfusion with a solution less vitrifiable than a second vitrifiable solutions at a temperature T, initiating combined perfusion at temperature T and cooling to a Tmin, Fahy renders obvious claim 1.

	Regarding claim 2, Fay discloses VMP perfusion is at -3C° prior to cooling at - 22 C° (column 17, lines 36-44), thereby disclosing a value of T1 (the -3 C°) is in the range of -10 C° and above .

	Regarding claim 3, Fahy discloses (abstract) cooling the organ to below -10 C° by perfusion and increasing the concentration of cryoprotectant further at a temperature of -10 C° to -40 C°. Minus 40 C° meets the claimed element Tmin and the temperatures between -10 C° and -40 C° is the claimed T1, meeting the claim element of “wherein T1 is in the range of -10C and below but greater than Tmin.” Fahey discloses the typical desired high temperatures range from about -9.9C° to about +5C°, the most preferred range being -8 C° to -2 C°.

	Regarding claim 4, Fahy discloses (column 18, lines 46-60) two kidneys were cooled to -22 C°, switched to perfusion with M22 (the claimed VSmax solution) at about -22 C° for 15 min (the claimed “pausing washout during continuous perfusion’) and then diluted the M22 at -22 C° by perfusion with VMP (a suitable diluent, column 10, lines 60-64) before perfusing VMP at -3C° (thereby disclosing the claimed “removing VSmax (the M22) by perfusing a continuously declining concentration of cryoprotectant until an intermediate concentration is reach” which is between 3 and 6 M.
	Regarding newly amended claim 5, the VMP (8.4 M)  meets the newly added claim amendment “the third solution” because the VMP (8.4M) solution has the claimed reduced concentration (0.5-1.5 M less than the 9.3 M VSmax/M22 concentration).  Because the VMP (the newly amended claim element “third solution”) and the M22 are perfused together, the perfusion would be a continuously declining concentration of protectorant, lacking evidence to the contrary. Fahy also discloses transitioning from VMP (Fahey discloses VMP is 8.4 M (column 16, line 58)) to half strength (VMP + mannitol), a 50% reduction in molar concentration (column 18, lines 46-48; column 17, lines 36-44), thereby disclosing utilization of a 4.2 M VMP concentration falling within the claimed range of “between 3 and 6 Molar.”  No claim, including claim 5, requires the third solution to be different from the second solution or any other solution having a reduced concentration as compared to VSmax/M22 (9.3 M). 
	It would have been obvious to one of ordinary skill to utilize a continuously declining concentration of cryoprotectant to reach an intermediate concentration of between 3 and 6 Molar in order to optimize the number of kidneys supporting life after transplantation (claims 4 and 5).
	Further, Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate encompassing the claimed rate of 50-600 mM/min. It would have been obvious to one of ordinary skill to apply the same rate of dilution during the cooling stage in view of the teachings of Fahy it is the optimal rate for warming. One of ordinary skill would have been motivated to apply that rate of dilution most optimal for the organ or tissue, lacking evidence to the contrary.

	Regarding claim 6, Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate overlapping the claimed rate of 20-100 mM/min. It would have been obvious to one of ordinary skill to apply that rate of dilution and time length of declining concentration most optimal for the organ or tissue survival lacking evidence to the contrary.

	Regarding newly amended claim 7, Fahy discloses removing VSmax (M22) (9.3M) by perfusing a VMP solution (8.4 M)  (the claimed third solution having an abruptly reduced concentration 0.5 to 1.5 M lower than VSmax) before perfusing a continuously declining concentration of cryoprotectant (figure 11). Fahy discloses the VMP has an 8.4 M concentration and is therefore a solution having a 0.5-1.5 M lower concentration than the VSmax. Claim 7 does not require the third solution to be different from the first solution.

	Regarding newly amended claim 8, Fahy further discloses the cryoprotectant VMP (8.4 M) (LM5) (the second solution) has a concentration of  0.5 to 1.5 M less than VSmax (9.3 M)(M22) and has an osmolality of 283 mOsm (table 3), a value falling with in the claimed range of 0.3 to 0.5 osmols.  
	
	Regarding newly amended claim 9, Fahy discloses (column 10, lines 41-56) perfusion below -10 C° can be interrupted by disconnecting the organ from the perfusion machine and the arterial perfusate can be warmed to a desired high temperature above -10 C° (the claimed “further warming the organ to above-10C by warming the temperature of the arterial perfusate”) while organ remains disconnected and unperfused after which the organ can be reattached to the perfusion machine (the claimed “before perfusing a continuously declining concentration of cryoprotectant’) and diluting the cryoprotectant (the claimed “perfusing a continuously declining concentration of cryoprotectant”).

	Response to Arguments 
	
	Applicant’s arguments, filed 02/28/2022, have been considered but not found persuasive.
	1.	Applicants argue (page 3, top paragraph):
Nothing in Fahy ‘735, including the passage from Fahy ‘735 cited by the Office, discloses or suggests the central feature of Claim 1, wherein VSmax is perfused when the arterial temperature of the organ is T1.

	In reply and contrary to the arguments, claim 1 does not claim a particular temperature as an “arterial temperature.”  Further,  as previously cited (OA, page 5, paragraph 4) Fahy discloses during cryoprotectant addition, the method includes perfusing the organ with a first vitrifiable solution and then with a second, more stable vitrifiable solution (col 16, lines 41-44) (the claimed VSmax and the claimed “second solution”) and Fahy discloses (column 8, lines 22-25) the cooling of organs from a temperature above -10 C° to a desired low temperature below -10 C°. The temperature “above -10C” meets the claim element of “where the arterial temperature of the organ is T1 which is above the Tmin”  and which meets the claim element of “VSmax is perfused when the arterial temperature of the organ is T1.”  The Tmin is -22 C.

	2.	Applicants argue at page 4, top paragraph, that the Fahy ‘775 teaches away from instant claim 1 and reiterate the argument that “ At no point in Fahy ‘775 is it disclosed that M22 is perfused when the arterial temperature of the organ is T1. 
	In reply,  claim 1 requires the organ be perfused with a first less vitrifiable solution (the 8.4 M VMP)  than VSmax (9.3M)/M22) and then initiating combined perfusion with VSmax.  Contrary to Applicant’s arguments, claim 1 does not claim the organ be perfused with M22 (VSmax) alone.  T1 can be any temperature above -22 C (the Tmin).  Fahy discloses Tmin can be -20C to -30C (col 4, lines 34-35) or lower -40C (column 8, line 58).

	3.	Applicants argue (page 4 top paragraph)
Moreover, at no point in Fahy ‘735 is it disclosed that perfusion with M22 is combined with cooling to Tmin as required by instant Claim 1 (consistent with what is illustrated in Figures 3 and 5 of the instant application). In contrast, Fahy ‘735 teaches that, as described above, cooling to -22°C is accomplished during perfusion with VMP (the “first vitrifiable solution that is less vitrifiable than VSmax”) and that M22 (VSmax) is perfused only after cooling to -22°C has been completed (Figures 7 and 11 of Fahy ‘735).

	In reply, claim 1 explicitly claims combined perfusion.  Figures 3 and 5 of the specification do not show combined perfusion and claim 1 is not consistent with the perfusion protocol shown in specification figures 3 and 5. Claim 1 does not state what temperature T1  or Tmin is.  Further contrary to the arguments, Fahy figure 11, for example, shows M22 is included in the perfusate at or before the temperature reaches -22C but the Fahy Tmin contemplated (Fahy figure 9) is -45C or -50C (Fahy figure 8). There is no evidence that the bottom temperature on Fahy figures 7 and 11 is/was the intended Tmin in view of the evidence that Fahy contemplated much lower Tmin (-30C, -40C or -50C). 

	4.	Applicants argue (page 4, line 3)
	In contrast, Fahy ‘735 teaches that, as described above, cooling to -22°C is accomplished during perfusion with VMP (the “first vitrifiable solution that is less vitrifiable than VSmax”) and that M22 (VSmax) is perfused only after cooling to -22°C has been completed (Figures 7 and 11 of Fahy ‘735).
	
	In reply and contrary to the arguments, Applicants are not arguing the rejection as written.  See, item 1, above.

	5.	Applicants argue (page 4, first full paragraph) 
The Office acknowledges that M22 “is intended to be exposed to living systems predominantly near -22°C” (p. 5, para. 2). This intent makes it non-obvious to perfuse VSmax at a temperature >-10°C because that contradicts a key axiom and teaching of the process described in ‘735, which is to render VSmax non-toxic by perfusing it only after cooling to -22°C (“M22 is so named because it is intended to be exposed to living systems predominantly near - 22°C to minimize the potential for toxicity that may be produced at higher temperatures”: ‘735, column 3, lines 50-53, emphasis added). This teaching-away from the claimed invention negates any motivation to modify Fahy ‘735 to reach the claimed invention. Consequently, Fahy ‘735 does not render claim 1 obvious. Indeed, it is only in the present application that it is disclosed that cryoprotectant toxicity is actually not dependent on concentration in the high concentration range (Figure 6) and that M22 can be tolerated at higher temperatures than previously examined (Figure 4).

	In reply and contrary to the arguments, Fahy discloses using M22 as a model test solution (col 4, lines 24-50) and that the M22 solution is helpful in perfusion of organs at temperature of -15C and below, and still more helpful following the perfusion of organs at temperatures  between -20 and -30 C, values near -22C.  The values of -20C and -30C are considered to meet applicant’s arguments (and the claim elements) regarding “predominantly near -22C.”  Further, Fahy explicitly discloses (figure 9) that M22 can be cooled to -45C and the comments that “it is intended to be exposed to living systems predominantly near - 22°C to minimize the potential for toxicity that may be produced at higher temperatures” is irrelevant when used at -45 C because -45 C is not a higher temperature. 
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 


	6.	Applicants argue: (page 7, first full paragraph) 
It is only in the present application that it is disclosed that cryoprotectant toxicity is actually not dependent on concentration in the high concentration range (Figure 6) and that M22 can be tolerated at higher temperatures than previously examined (Figure 4).

	In reply, no claim claims cryoprotectant toxicity or concentration or any particular temperature.  

	7.	Applicants argue (page 5, second paragraph)
The meaning of “increasing the flow of about -25 C  (the claimed ‘first vitrifiable solution (VMP)” is not clear. The actual language of ‘735 (quoted also above), from column 17, lines 22-26, is as follows: “Perfusion with VMP was... for only 5 or 10 minutes prior to abruptly cooling the arterial perfusate [VMP] as rapidly as possible by increasing the flow of ~- 25°C coolant over an in-line arterial heat exchanger” (emphasis added). Coolant is not perfusate, coolant is a solution typically composed of ethylene glycol and water or denatured ethanol and water that flows over the outside of a heat exchange tubing coil while perfusate flows through the inside of the tubing coil so as to transfer heat from the perfusate to the coolant and thereby cool the perfusate, which then enters the organ and cools the organ. In summary, the process clearly describes the cooling of the organ by perfusion of the organ with VMP, as depicted graphically in Figures 7 and 11 as reviewed above. This is the opposite of the teaching of the instant application, which is to cool the organ by perfusion of the organ with VSmax and not to cool the organ by perfusion with VMP (the first vitrification solution less vitrifiable than VSmax).
	

	In reply and contrary to the arguments, the use of the inline arterial heat exchanger is understood and the sentence has been corrected in the Office Action above to exactly recite the sentence in the Fahy patent.  
	However, contrary to Applicant’s arguments, claim 1 requires a combined perfusion of VMP (8.4M) and VSmax (9.3M) after first perfusing the organ with VMP and then perfusing the combined VMP and VSmax and cooling the perfusate to drop the perfusate temperature and cause the organ to decline in temperature.  Claim 1 does not state that the organ is cooled by perfusion with VSmax alone as is argued. It appears claim 1 is not commensurate in scope with the teaching of the instant application, as is argued and acknowledged by Applicant (”This is the opposite of the teaching of the instant application, which is to cool the organ by perfusion of the organ with VSmax and not to cool the organ by perfusion with VMP (the first vitrification solution less vitrifiable than VSmax). 


	8.	Applicants argue (page 5, bottom paragraph)

 The conclusion that the misquoted passage from ‘735 “thereby disclos[es] the claimed ‘initiating combined perfusion with VSmax and cooling to Tmin” is inappropriate, since the initiation of VSmax perfusion is not described in the referenced passage. The process of cooling VMP by exposing it to coolant at -25°C by means of a heat exchanger separating the VMP from the coolant is not equivalent to perfusing steadily cooling VSmax through an organ. VSmax must not be confused with coolant that 1s never perfused into the organ, and even if for some reason VSmax were to be used as a coolant as described (and it would be a poor choice for use as a coolant due to unnecessarily high viscosity and other factors), it would still not enter the organ and cool the organ by its entry as required by Claim 1. Therefore, the cited passage does not disclose or suggest the initiation of simultaneous VSmax perfusion and organ cooling by VSmax perfusion as required by Claim 1.

	In reply, the comments regarding the heat exchange and coolant have been addressed above (item 3).  
	As stated elsewhere in the Office Action concerning the rejection of claim 1 (OA, page 5, paragraph 4, for example) Fahy discloses VMP is useful as a traditional solution helpful for the introduction and removal of more stable vitrification solution (ie VSmax/M22), thereby disclosing combine perfusion with VMP and VSmax.  As noted above, claim 1 requires organ perfusion with VMP followed combined perfusion with VSmax and then cooling.  Claim 1 explicitly recites “combine perfusion.” Perfusion may begin with VSmax when the arterial temperature of the organ is T1 but the organ has been previously perfused with VPM when VSmax perfusion is jointly combined with VPM perfusion.

	9.	Applicants argue (page 5, bottom paragraph)
The next component of the argument, “wherein the perfusion begins when the arterial temp is T1 and the organ is above Tmin and causes the organ to decline in temperature to Tmin (-22 C°) also lacks cogency. The purpose of the invention is not to cool from T1 to Tmin, it is to
cool from T1 to Tmin by perfusing VSmax and not to cool by perfusing a solution less vitrifiable than VSmax (VMP in this case), whereas the passage describes only cooling by perfusing VMP, in direct contradiction to the present invention as claimed. Simply cooling from T1 to Tmin in general is irrelevant to instant Claim 1.

	In reply and contrary to the arguments, claim 1 does not state the temperature decline is a result of VSmax perfusion. Claim 1 explicitly stated perfusion begins with VMP perfusion and that a combined perfusion with VSmax is initiated. The claim does not require that the decline in temperature to Tmin is due to VSmax perfusion; the claim states the cooling follows the combined perfusion.  The claim does not require that the VSmax solution have any particular temperature which would support Applicant’s argument that perfusion with VSmax would decrease the temperature and claim 1 does not require the decline in temperature to be due to VSmax. The claim is interpreted as the decline in temperature is due to the combined perfusion in which case the drop in temperature can be due to either the first or second solution or neither. 

	10.	Applicants argue (page 6, first full paragraph)
The next element of the argument is the following non-factual statement: “In one example, the M22 solution (the claimed VSmax) is the 8.4M solution and the VMP solution is ‘less vitrifiable solution’.” The problem with this statement is the Office’s own acknowledgement that (Office Action page 5, paragraph 2) “M22 has a total concentration of about 9.3 Molar” and the ‘735 specification, column 13, Table 2, description of M22 as being a 9.345M solution and the ‘735 description of VMP as (column 16, lines 57-58) an 8.4M solution. A 9.3M solution cannot be an 8.4M solution, and it’s unclear how the Office could argue the contrary. Further, an 8.4M solution (VMP) cannot be a “less vitrifiable solution” than the same 8.4M solution, and it is unclear how the Office can make the contrary argument.


	In reply and contrary to the arguments, Applicants have correctly noted the discrepancy in this instance.  However, it is clear from the Office Action (“the Office’s own acknowledgement that (Office Action page 5, paragraph 2) “M22 has a total concentration of about 9.3 Molar” and the ‘735 specification, column 13, Table 2, description of M22 as being a 9.345M solution and the ‘735 description of VMP as (column 16, lines 57-58) an 8.4M solution”) , and as clearly recognized by Applicants, that the M22 solution has a total concentration of about 9.3 M and the VMP has a concentration of 8.4 M.  The discrepancy has been noted and corrected in the Office Action, above.

11.	Applicants argue (page 6, third paragraph)

The concluding component of the argument is: “Because Fahy discloses methods for perfusing organs with first and second vitrifiable solutions and initial perfusion with a solution less vitrifiable than a second vitrifiable solution at a temperature T, initiating combined perfusion at temperature T and cooling to a Tmin, Fahy renders obvious claim 1.” But this is incorrect, because it completely ignores the nature of the present Claim 1 invention, which makes a novel, counter-intuitive, and critically important (based on new results) distinction between perfusing the less vitrifiable solution as in the prior art vs perfusing VSmax as in the new art at temperature T1 and initiating combined perfusion with VSmax and cooling to Tmin in the new art vs cooling to Tmin first and then perfusing with VSmax second as in the prior art.

	In reply and contrary to the arguments, VSmax in claim 1 is not associated with any particular temperature nor is the temperature decline of the organ associated solely with VSmax.  Further, in claim 1 cooling to Tmin occurs after initiating combined perfusion.   Applicant’s comments regarding the “new art” are misplaced because no new art is cited and the art to which they are referring is not identified.  If applicants wish to submit “new art” the appropriate method is by submitting the document(s) on an IDS.

	12.	Applicants argue (page 6, third full paragraph)
The Office also states (p. 5, para. 3) that Fahy ‘735 discloses “a preferred means of dilution” of M22 with VMP, but Claim 1 lacks a dilution step, rendering this objection moot.

In reply, no objection has been made in the Office Action. 


13.	Applicants argue (page 6, bottom paragraph)

In summary, at least for the above reasons, Fahy ‘735 does not teach, suggest, or suggest a modification to reach the invention of Claim 1. Consequently, Fahy ‘735 does not render obvious instant Claim 1. Applicant submits that the Office has failed to establish a prima facie case of obviousness. Obviousness can be based on a single prior art reference only if it would have been obvious to modify the reference to arrive at the claimed invention. The Office failed to notice that, even if Fahy teaches some of the cited limitations, Fahy does not teach or suggest all of the limitations of claim 1 nor does Fahy teach or suggest how to modify Fahy to reach the claimed invention and do so with a reasonable expectation of success. Because claim 1 is an independent claim, and all pending claims depend from claim 1, none of the present claims are obvious over Fahy ‘735. Applicant respectfully requests withdrawal of this rejection and allowance of the pending claims.

	In reply and contrary to the arguments, Applicant’s arguments regarding  obviousness (“Obviousness can be based on a single prior art reference only if it would have been obvious to modify the reference to arrive at the claimed inventio.”)  Fahy teaches each and every element of the claimed invention and therefore rendering the invention obvious.


14.	Applicants argue (Arguments regarding claim 2, page 7) 

The Office states (p. 6, para. 2) that “Fay (sic) discloses VMP perfusion is at -3°C prior to cooling at -22°C . .. thereby disclosing a value of T1 (the -3°C) is in the range of -10°C and above.” However, this is irrelevant, because Claim 2 depends on Claim 1, and Claim 1 requires T1 to be the temperature at which perfusion with VSmax begins, whereas the cited art discloses only the temperature at which perfusion with solutions less concentrated than VSmax is done, which is not the invention of Claim 1. For at least this additional reason, Fahy ‘735 does not render claim 2 obvious. Applicant respectfully requests withdrawal of this rejection and allowance of the pending claims.

	In reply, and contrary to the arguments, T1 in claim 2 is not irrelevant.  T1 refers to the arterial temperature.  Claim1 recites that perfusing begins with a first vitrifiable solution that is less vitrifiable than a second solution VSmax, then perfusing with the combined solution and cooling to Tmin.  Claim 1 recites VSmax and the less vitrifiable solution (VMP) are perfused together at T1 before cooling and Fahy discloses combined perfusion (figure 11) at about -5C, for example.

	15.	Applicants argue (Arguments regarding claim 3, page 7)
The Office cites the abstract of ‘735 as indicating cooling to below -10°C followed by increasing the concentration of cryoprotectant at lower temperatures. Office Action at p. 6. However, the present invention calls for increasing the concentration of cryoprotectant first and then cooling, with no subsequent increase in concentration. Therefore, the Office’s observation is not relevant to the presently claimed invention. For at least this additional reason, Fahy ‘735 does not render claim 3 obvious. Applicant respectfully requests withdrawal of this rejection and allowance of the pending claims.

	In reply and contrary to the arguments, claim 3 requires T1 to be in the range of -10C and below but greater than Tmin.   Neither claim 1 nor claim 3 require increasing the concentration of cryoprotectant first and then cooling.
 

	16.  Applicants argue (Regarding claims 4 and 5, page 8)
First, cooling to -22°C and then switching to perfusion with M22 violates the protocol of Claim 1, as described above. Both Claim 4 and newly numbered Claim 5 depend on Claim 1, and therefore the cited protocol fails to anticipate the process of either Claim 4 or Claim 5.

Second, “pausing washout during continuous perfusion” is not what the cited passage describes. Cooling to -22°C with 8.4M VMP and then increasing concentration at -22°C by perfusing 9.3+M M22 is not a washout process, and it is not a pause of a washout process, it is a loading process.

Third, diluting M22 with VMP at -22°C and then perfusing VMP at -3°C violates the quoted process of “removing VSmax (the M22) by perfusing a continuously declining concentration of cryoprotectant” because VMP is a constant concentration, not a continuously declining concentration. Further, the cited passage, as noted above, fails to teach the steps required by Claim 1, upon which both Claim 4 and 5 depend.

	First, in reply and contrary to the arguments, the rejection of claim 4 was not an anticipation rejection. Applicants have not explained how the cited protocol violates the protocol of claim 1.
	In reply to the second argument, as stated in the Office Action, Fahy discloses (column 18, lines 46-60) two kidneys were cooled to -22 C° (using the best protocol in figure 4 (showing perfusion with 8.4 M VMP), switched to perfusion with M22 (the claimed VSmax solution) at about -22 C° for 15 min (the claimed “pausing washout during continuous perfusion’) and then diluted the M22 at -22 C° by perfusion with VMP (a suitable diluent, column 10, lines 60-64) before perfusing VMP at -3C° (thereby disclosing the claimed “removing VSmax (the M22) by perfusing a continuously declining concentration of cryoprotectant until an intermediate concentration is reached.” Fahy also discloses a similar process in figure 7,where the perfused VMP (8.4M) is combined with perfused M22 (VSmax) (9.3 M) at T150 to achieve a perfusion level of about 9.3 M (T 140 to T155) for about 10 minutes followed by perfusion with VMP  to reach an intermediate concentration of about 4 M, a value falling within the claimed range of 3-6 molar, followed by a continuous decline in concentration of cryoprotectant.  As estimated from figure 7, the decline from about 9M to about 4 Molar over a 10 minute period of time (T160-T170) is about a 500 mM/min decline, a value falling within the claimed 50-600 mM/min.
	Regarding the “washout process” neither claim 1 nor claim 4 claims a washout process. Applicant’s specification fails to provide a definition of “washout” or a definition of “loading.” Claim 5 recites “pausing washout during continuing perfusion at a constant concentration for 5-15 minutes.”  Washout is interpreted to mean a change in concentration either up or down or a change in a type of a cryoprotectant solution.  By continuing perfusion at a constant concentration, washout has been paused since the concentration is not changing.  In claim 5, the “removing VSmax by perfusing a third solution” is considered to be removal of VSmax stemming from the perfusion using the combined VMP/VSmax perfusion solutions as recited in claim 1.  As stated above, the “third solution” lacks support in the specification and constitutes new matter.  Therefore, Fahey, disclosing switching to perfusion with M22 (VSmax) from the prior solution for 15 minutes is considered to meet the claim elements of pausing washout during continuous perfusion of constant concentration. 
	Because the VMP and the M22 are perfused together, the perfusion would be a continuously declining concentration of cryoprotectant, lacking evidence to the contrary. 
	Arguments directed to claim 1 have been addressed, above.

	17.	Applicants argue (page 8, paragraph 5) 
“Because the VMP and the M22 are perfused together, the perfusion would be a continuously declining concentration of protectorant, lacking evidence to the contrary.”
This comment conveys a fundamental misunderstanding of the claimed process and of the ‘735 reference. VMP and M22 cannot be “perfused together,” and no such process is diagrammed or described in either ‘735 or the instant application. The perfusion of VMP and of M22 are mutually exclusive. The Office is referred to US Patent 5,856,081, “Computer Controlled Cryoprotectant Perfusion Apparatus” (June 7, 1995) for details about the way in which different solutions such as VMP and M22 are independently selected by a computer program for delivery, independently, to the perfused organ, and for the method by which concentrations can be continuously changed or paused.

	 In reply, Applicant’s statement that the combined perfusion of VMP and M22 is a fundamental misunderstanding of the claimed process is incorrect and directly conflicts with claim 1, explicitly reciting  “initiating combined perfusion” in reference to the first vitrifiable solution (VMP) and the second solution (VSmax).   No claim claims the perfusion of the first and second solutions are mutually exclusive.  Applicants’ arguments are not commensurate with the scope of the claims. 
	Reference to USPN 5,856,081 for details is an irrelevant argument.  No claim claims independent selection by a computer program for delivery of any solution or method by which the concentrations can be continuously changed. 

	18.	At page 9, top paragraph through page 10, top paragraph, Applicants discuss the teachings of the prior art with respect to reasons it was not obvious to utilize a continuously declining concentration of cryoprotectant.

	19. 	At page 10, third paragraph, Applicants argue
 
To first correct the Office’s terminology, there is no rate of dilution during the cooling stage: during the cooling stage, concentration is constant at the concentration of VSmax.

	In reply and contrary to the arguments, claim 1 recites a combined perfusion with VSmax and a first vitrifiable solution while in the process of cooling.  Claim 1 does not require the concentration of VSmax be constant at the cooling state.  Claim 1 explicitly recites combine perfusion.


20. 	Applicants argue (page 13, paragraph 5 through page 14, top paragraph) 

the ‘735 art was predicated on the experimentally supported idea that abrupt removal of VMP would be superior to gradual removal without regard to phenomena that take place below -3°C. Consequently, there would have been no motivation to change Fahy to reach the claimed invention and, with all of the unpredictability, there would not have been a reasonable expectation of success.

 	In reply and contrary to the arguments, no claim claims abrupt removal of VMP because claim 1 requires combined perfusion of a first and second solution. Applicants’ arguments are not commensurate with the scope of the claims. Further regarding claims 4 and 5, although claims 4 and 5 depend from claim 1, where the step of removing VSmax occurs is unclear with respect to claim 1 for example before or after Tmin has been reached. 
	The teachings of Fahy have not been modified by an additional reference.  One of ordinary skill would have been motivated to apply that rate of dilution (the claimed continuous decline in concentration) most optimal for the organ or tissue, lacking evidence to the contrary. Fahy teaches each and every element of the claimed invention and therefore the reference is self-enabling, rendering the invention obvious.

	21.	Applicants argue (page 11, first full paragraph):
	 
	Second, and critically, the Office’s assertion that the typical rate of arterial concentration dilution during warming of 50-1000 mM/min “is the optimal rate” is false. ‘735 describes two protocols, one in which warming to above -10 occurs without diluting the M22 (column 10, lines 29-39 and Figure 6 inset, fast rewarming curve) and M22 is then diluted with VMP or a similar solution (column 10, lines 40 and 59-67 and column 11, lines 1), and a second protocol in which the M22 is diluted by 0.5-1.5M simultaneously with the onset of warming (column 11, lines 11-32). Of these alternatives, the one actually chosen is the first, as illustrated in Figure 6 and as supported by Figure 7, which clearly shows warming beginning at 150 min but M22 dilution delayed until about 153 minutes of perfusion time. For this protocol, the actual dilution rates obtained were 134441 mM/min and 121456 mM/min (means + SD) (column 19, lines 14-16), which contrast significantly with the 50-600 mM/min range of Claims 4 and 5.

	In reply and contrary to the arguments, Fahy figure 6 is a graph of postoperative creatinine concentrations.  Fahy figure 7 shows warming beginning at 150 min and M22 concentration response lagged by 2.5 minutes (Fahy column 19, top paragraph).  Contrary to Applicant’s further statements, the dilution rates reported by Fahy were 134+/- 41 mM/min or 121 +/- 56 mM/min, not 134441 mM/min and not 121456 mM/min. 
	Fahy discloses the rate is satisfactory and because Fahy does not disclose a “more satisfactory rate” under those circumstances, that rate for those circumstances is considered to be optimal.  Further, no claim claims a warming rate.  One of ordinary skill would have been motivated to apply that rate of dilution (the claimed continuous decline in concentration) most optimal for the organ or tissue at a particular temperature, lacking evidence to the contrary.

	22.	Applicants argue (page 12, top paragraph)  (Rejection of claim 6)
The Office finds Claim 6 obvious over the cited but experimentally unexplored dilution rates of column 11, lines 27-29 of Fahy ‘735. The Office also states that “it would have been obvious to... . apply that time length of declining concentration” but provides no citation from ‘735 as to what is meant by “that time length of declining concentration.” Office Action at p. 7. This is material, since there are actually two time periods specified in the present art, both of which exceed any time span pertaining to rewarming from below -10 to above -10 in ‘735, so applicant finds no support for the assertion that an unspecified time length can anticipate or make obvious two time lengths unrelated to any definable time lengths in ‘735.


	In reply and contrary to the arguments, the time length of declining concentration is clear.  It is the period of time (time length) the concentration declines.  Further claim 6 depends from claim 5 and ultimately from claim 1.  Fahy discloses that typically the rate of arterial concentration dilution during warming from below -10C to above -10C is between 50- mM/min and 1000 mM/min, a rate encompassing the claimed rate of 50-600 mM/min.  


23.	Applicants argue  (page 12, second full paragraph)

Claim 6 comprises setting one rate of concentration decline for a first period of time and a second rate of concentration decline for a second period of time. ‘735 does not contemplate two rates of concentration decline and so cannot anticipate or make obvious Claim 6. Further, the first rate of concentration decline is 0-100 mM/min and the second is 20-100 mM/min, which are not anticipated by or made obvious by and do not completely overlap those of ‘735. Still further, the first rate of concentration decline is lower than the second, whereas the rates cited by the Office are higher than both of the instant ranges and occur before the events of Claim 6, which would imply that the first rate of Claim 6 should be higher than the second, which therefore teaches away from the rates of Claim 6.


	In reply and contrary to the arguments, claim 6 does not specify two rates of concentration decline as argued by applicants.  Claim 6, phrase 1, recites: “setting a rate of decline of concentration of cryoprotectant to between 0 and 100 mM/min for between 5 and 20 min.”  No perfusion is required of the cryoprotectant having a concentration decline of between 0 and 100 mM for 5-20 minutes. The next phrase “perfusing a continuously declining concentration of cryoprotectant, wherein the decline of cryoprotectant concentration is between 20 and 100 mM/min” requires perfusion of the cryoprotectant having a concentration decline rate of between 20 and 100 mM/min, a value falling within the decline rate of 1-100 mM/min as stated in the first part of claim 8.  Claim 6 only requires perfusion of one cryoprotectant, and Fahy discloses 
that typically the rate of arterial concentration dilution during warming from below -10°C to above -10°C is between 50 mM/min and 1000 mM/min (column 11, lines 27-29), a rate overlapping the claimed rate of 20-100 mM/min.  It would have been obvious to one of ordinary skill to apply that rate of dilution and time length of declining concentration most optimal for the organ or tissue survival lacking evidence to the contrary. Because claim 6 is not considered to have two separate rates of concentration decline, the remainder of Applicant’s arguments on this point are moot. 
	
	24.	Applicants argue (page 12 bottom paragraph) that 

The discrepancy between the ranges of 20-100 mM/min and 50-1000 mM/min is sufficiently substantial to result in the failure of the majority of experiments for which the latter hypothetical but never experimentally evaluated range is applied instead of the range that was specifically evaluated and validated experimentally in the new art. Moreover, reliance on the prophetic range of ‘735 would preclude the success of experiments for which 20-49 mM/min would otherwise have been applied.

	In reply, the argument concerning the new art cannot be addressed because what constitutes the “new art” has not been identified.  No claim claims the 20-49 mM/min value and experiments falling within that range are not identified or claimed. Further, the 50-1000 mM/min range encompasses the range disclosed by Fay, figure 7, as discussed above (500 mM/min; item 16 above), mooting Applicant’s arguments regarding majority failure.  And, Applicant’s claim 4 claims a concentration decline of 50-600 mM/min, a range similar to the 50-1000 mM/min range argued by Applicants to result in failure.

	25.	The arguments regarding claim 7-8 are moot in view of the new grounds of rejection above necessitated by the amendments to the claims. 

	26.	Applicants argue (page 15, claim 9 rejection)
Claim 9 (former claim 7) incorporates the method of Claim 2, which depends from claim 1 and thus requires warming the organ to above -10°C by warming the temperature of the arterial perfusate before perfusing a continuously declining concentration of cryoprotectant. This language conflicts with the process cited by the Office, in which the organ is not warmed by warming the temperature of the arterial perfusate, but is instead warmed by being perfused with a pre-warmed perfusate. The other difference is that the dilution contemplated in Fahy ‘735 is a step change in concentration, whereas Claim 9 requires a continuously (not discontinuously) declining concentration of cryoprotectant. This is the method of the mRamp protocol described in Figure 9 of the pending application, which radically reduced injury to the kidney and which replaces two

concentration plateaus and one concentration step change with one washout gradient of the same duration followed by a concentration plateau, all of which is independent of any method taught in Fahy ‘735. Furthermore, claim 9 also pends from claim 1, whose novelty is not affected by column 10, lines 41-56 of ‘735. Consequently, Fahy does not teach or suggest the claimed method nor does it motivate the person of ordinary skill in the art to make the necessary modifications to reach the claimed method. Therefore, claim 9 is not obvious over Fahy.

	In reply and contrary to the arguments, the argument “warming the temperature of the arterial perfusate, but is instead warmed by being perfused with a pre-warmed perfusate” is not understood because warming the arterial perfusate which then flows through the organ is seen to be the same as being perfused with a pre-warmed perfusate.
	Further, because Fahy discloses combined perfusion Fahy does not disclose a step change in concentration as is argued by Applicants. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632